Citation Nr: 0114933	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residual of a low back 
injury, to include degenerative disc disease in the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1988 to 
October 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Two issues were certified on appeal: 1) service connection 
for degenerative disc disease at L5-S1 with a history of 
right S1 radiculopathy; 2) service connection for mechanical 
back pain.  At the hearing before the Board in April 2001, 
the appellant clarified that he sought service connection for 
residuals of an inservice back injury which included his 
current degenerative disc disease in the lumbar spine and 
which he contended was evidenced by inservice diagnoses of 
mechanical low back pain.  Therefore, it was agreed among all 
the parties that the two issues on appeal were in fact one, 
and therefore the Board has phrased the issue as service 
connection for residuals of a back injury to include 
degenerative disc disease in the lumbar spine.  In so 
phrasing the issue on appeal, the Board has not dismissed any 
claim and there is no prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  Mechanical back pain and lumbosacral strain was diagnosed 
in service.

2.  At the time of separation from service in 1990, there 
were no abnormalities of the lumbosacral spine and functional 
back pain secondary to lifting was indicated.

3.  Mechanical back pain with lumbosacral strain was acute 
and resolved without residual disability.

4.  Degenerative disc disease of the lumbosacral spine was 
diagnosed post-service in 1998.

5.  Post-service degenerative disc disease of the lumbosacral 
spine is not attributable to service, an inservice back 
injury, or inservice mechanical low back pain with 
lumbosacral strain.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was not 
incurred in or aggravated during the appellant's active 
service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for mechanical low back pain 
and degenerative disc disease at L5-S1 and history of right 
S1 radiculopathy (hereinafter degenerative disc disease of 
the lumbosacral spine) in an August 1999 rating decision.  
The appellant contends that he had an inservice back injury 
with inservice physical therapy.  He contends that his post-
service degenerative disc disease in the lumbosacral spine is 
attributable to the inservice injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision, the Statement of 
the Case, and the Supplemental Statement of the Case issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  The appellant identified treatment at the 
VA Medical Center, Tampa since service.  The file was held 
open for a period of 30-days at the conclusion of the Central 
Office hearing for the appellant to submit this evidence.  
The evidence was forwarded to the Board with a waiver of RO 
consideration pursuant to 38 C.F.R. §§ 19.37(a), 20.1304(c) 
(2000).  The VA Medical Center health information management 
section indicated that the copies were of the appellant's 
entire record, therefore there is no indication that there is 
any outstanding evidence.  Signed and unsigned copies of Dr. 
Singh's evaluation and conclusion from a March 2000 
examination were submitted.  A VA examination was conducted 
in July 1999 and a copy of the report has been associated 
with the claims folder.  Service medical records were 
obtained.  Hearings were conducted before the RO and the 
Board and a transcript of each associated with the claims 
folder.  At the time of the hearing, the appellant was 
informed of the evidence needed to complete his claim 
pursuant to 38 C.F.R. § 3.103 (2000).  Furthermore, there is 
no indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's spine and other musculoskeletal systems were 
normal at the time of the February 1988 enlistment 
examination.  The appellant denied recurrent back pain.  In 
June 1989 the appellant reported low back pain with pain 
moving to the left leg.  He had lifted an acetylene tank and 
felt an electric-type pain with tingling.  On objective 
examination there was full range of motion in the lumbar 
area, no swelling, no inflammation, and no heat.  Mechanical 
lumbosacral strain was diagnosed.  In July 1989, the 
appellant complained of 4-days' back pain.  He had first 
injured his back in June and reported back pain off and on 
since then.  His pain was increased with lifting activities.  
On examination there was no spasm, no deformity and full 
range of motion.  He exhibited normal gait and carriage.  
Mild lumbosacral strain was diagnosed.  

His separation examination was conducted in June 1990.  No 
spine or musculoskeletal abnormalities were identified.  The 
appellant reported recurrent back pain.  Functional low back 
pain secondary to lifting was diagnosed.

In August 1990 the appellant reported 2-days of low back pain 
after he did repeated heavy lifting.  The pain radiated 
throughout his legs.  On examination there was no swelling, 
no deformity, no discoloration and the area was not sensitive 
to touch.  A pulled back muscle was diagnosed.  Five days 
later he reported that the medication was ineffective and he 
had no improvement or pain relief.  The back was tender to 
touch on both sides of the spine.  He could bend to 30 
degrees only without pain.  He was referred to physical 
therapy.  By late August he reported good improvement with a 
course of physical therapy.  There was poor extension in the 
lumbar spine during active range of motion.  His posture 
demonstrated a decreased lumbar lordosis.  There was 
hamstring tightness and right straight leg raising was 
positive between 50-60 degrees.  There was slight tenderness 
in the lumbar paraspinal muscles bilaterally with muscle 
tightness.  Slowly resolving mechanical low back pain was 
indicated by the physical therapist. 

In October 1997 VA Medical Center records, the appellant 
reported right mid-back, nonradiating pain.  On examination 
of the spine there was no vertebral body tenderness, and no 
pain with flexion, extension or rotation.  Musculoskeletal 
pain was diagnosed.  He was referred to physical therapy.  In 
March 1998 the appellant reported that his back pain had 
resolved.  In September 1998, the appellant reported 
difficulty walking due to right hip pain.  He was working as 
a waiter and was lifting heavy trays.  He had seen a 
chiropractor with good relief.  On examination there was no 
vertebral body tenderness and no paravertebral spasms.  X-ray 
examination of the lumbosacral spine in October 1998 revealed 
thoracolumbar spondylosis and degenerative discogenic 
disease.  In November 1998, the appellant reported that right 
lower extremity sciatica had been present since August, but 
the examiner indicated her belief that it had become 
exacerbated probably due to the unusual positions 
necessitated by his employment as a waiter.  He was advised 
to quit his job.  On physical examination there was no 
vertebral body tenderness and no paravertebral spasms.  
Straight leg testing was negative bilaterally.  Patellar and 
ankle jerk reflexes were +2/+4 bilaterally.  He ambulated 
well.  His sciatica had resolved.

December 1998 notes from rehabilitation medicine indicated 
that the appellant had intermittent low back pain since 
August 1998 with an insidious onset.  His previous medical 
history was unremarkable.  Pelvic/lumbar dysfunction was 
diagnosed.  By February 1999 his pain was improved with 
rehabilitation therapy.  Right lower extremity sciatica with 
intercurrent symptoms was indicated.  By May 1999 the 
sciatica was said to be almost completely resolved.

A VA examination was conducted in July 1999.  The appellant 
reported that in August 1998, without any history of trauma, 
fall or accident to his back, he started having right lower 
extremity pain all the way up his calf into his thigh.  The 
pain continued until March 1999, and physical therapy helped 
alleviate his symptoms.  He currently had lumbosacral pain.  
X-rays revealed moderate to severe degenerative disc disease 
and disc height collapse at L5-S1 with foraminal narrowing.  
Physical examination concluded with a diagnosis of mechanical 
low back pain and degenerative disc disease at L5-S1 and a 
history of right S1 radiculopathy.  The examiner concluded 
that there was absolutely no relationship between the 
appellant's problems in service and his current degenerative 
disc disease since degenerative disc disease is a very 
common, natural process in the spine which has no 
relationship to any kind of activity.  There was no sound 
medical principle to relate any kind of strenuous activity or 
military activity to the development of accelerated arthritis 
or degeneration of the disc and spine.  

In August 1999 he had not been doing his back exercises due 
to work obligations and had one reoccurrence of right lower 
extremity sciatica.  X-ray examination of the lumbosacral 
spine in August 1999 revealed spondylosis of the lumbar 
spine.  There was no change from October 1998.

The appellant was seen by Dr. Singh on March 29, 2000.  The 
doctor stated that in his opinion, running and carrying heavy 
stuff while in the military is as likely as not to have 
caused traumatic degenerative disc disease.  This gradually 
progressed.  The appellant was unfairly denied disability for 
service connection and his appeal should be reconsidered.

VA Medical Center records from April 2000 documented 
continued weekly episodes of sciatica.  On examination his 
back was nontender.  There was mild spasm present.  Straight 
leg raising was negative bilaterally.  Low back pain with 
right lower extremity sciatica was diagnosed.

The appellant testified before the RO in April 2000, and 
before the Board in April 2001.  He testified that he injured 
his back during basic training when he fell from a rope and 
landed with his rifle between his back and the ground.  He 
did not seek any treatment after that injury.  In about June 
of 1989 he reinjured his back when he lifted an acetylene 
tank.  He received treatment in service for that injury.  He 
had low back pain and pain shooting down his legs into his 
calves on a regular basis from 1990 until 1998 when he had an 
acute exacerbation.  He self-treated with pain relievers, a 
hot pad or hot bath during that period.  In 1998 he developed 
extreme pain in his upper leg and in his hip joint in 
addition to his back pain.  This was when his doctor took X-
rays and his disc disease was diagnosed.  When he saw his 
doctor about his problems he was told to quit his job as a 
waiter immediately.  Physical therapy relieved his severe 
pain, but he continued to have flare-ups 1-3 times a week.

The preponderance of the evidence is against service 
connection for residuals of a back injury to include 
degenerative disc disease of the lumbosacral spine.  
Mechanical lumbosacral strain was diagnosed in service and 
the appellant received treatment.  In August 1990 records, 
there was some tenderness and limitation of motion due to 
pain.  By the end of the month, the condition was said to be 
resolving.  Then the Board is presented with a gap of many 
years before there is any additional medical evidence of a 
back disability.  Although the RO obtained the entire record 
from the VA Medical Center where the appellant received his 
medical services after separation from service, not until 
1997 is there evidence of any back complaints.  These were 
diagnosed as musculoskeletal pain.  Then while working as a 
waiter lifting heavy trays in 1998, the appellant had an 
acute exacerbation of back pain with sciatica, and 
degenerative disc disease was diagnosed.

One examiner, Dr. Singh, has stated that it was as likely as 
not that post-service degenerative disc disease was caused by 
running or carrying heavy objects while in service.  The 
condition gradually progressed.  However, Dr. Singh did not 
indicate that he had reviewed any of the service medical 
records, which upon our review, failed to diagnose or even 
suggest the presence of degenerative disc disease at the time 
the appellant was voicing his back complaints.  The examiner 
failed to explain the relationship between the inservice 
complaints and the development of degenerative disc disease.  
Nor did he explain why he had reached his conclusion, and we 
note that the post-service diagnosis was made years after 
service when the appellant had been working as a waiter 
carrying heavy objects.  Without any explanation why the 
post-service diagnosis was as likely attributable to carrying 
heavy objects years prior in service rather than carrying 
heavy objects immediately prior to the onset of the symptoms, 
we cannot afford the opinion a high degree of probative value 
in our consideration. 

A second examiner, the July 1999 VA examiner, has concluded 
that there was absolutely no relationship between the current 
disability of degenerative disc disease and the appellant's 
complaints in service.  Degenerative disc disease was said to 
be the result of a common process unrelated to any type of 
activity, strenuous or military.  It is unclear to the Board 
whether this examiner reviewed the service medical records.  
However, this opinion was more certain and indicated that the 
onset of degenerative disc disease was unrelated to any 
activity.  Because of its certainty, this opinion is of 
slightly more probative value than Dr. Singh's opinion.  

A third examiner, the appellant's VA Medical Center treatment 
provider, linked his exacerbation in 1998 to his job as a 
waiter.

We have also considered the appellant's testimony that he 
experienced back pain continuously since he first reported 
his inservice lifting injury as additional nexus evidence.  
The appellant's testimony constitutes evidence of a back 
condition noted in service and evidence of postservice 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997), McCormick v. Gober, 14 Vet. App. 39 
(2000).  However, in order to satisfy the nexus requirement, 
the veteran must still submit competent medical evidence that 
connects the current disabilities to the post-service 
symptomatology.  No medical opinion has indicated that the 
appellant's current degenerative disc disease in the lumbar 
spine is related to the back pain he noted in service and 
since service, or for that matter to the mechanical back pain 
diagnosed in service.  Dr. Singh's opinion did not fully 
discuss the relationship.  His inservice symptoms (described 
as low back pain) were described as mechanical.  He continued 
to describe his symptoms as low back pain, but there is a 
complete absence of medical evidence showing a common 
underlying cause of those symptoms.  Rather, his treatment 
provider has linked the increase in his symptoms to post-
service causes.  The cause of the appellant's current back 
disorders does not present an issue that may be satisfied by 
lay testimony.  Here the issue is the cause of an aching 
back, a matter that is not visually observable in this case.  
Moreover, given the many possible causes of the appellant's 
back problems, neither he nor any other lay person can 
credibly testify as to the origin of his current condition.  
Therefore, his testimony provides little in the way of 
positive, probative evidence.  Hodges v. West, 13 Vet. 
App. 287 (2000); Clyburn v. West, 12 Vet. App. 296 (1999).

Therefore, the Board is presented with competent evidence of 
current degenerative disc disease of the lumbar spine, an 
inservice diagnosis of mechanical low back pain and differing 
opinions linking the current disability to the inservice 
diagnosis, with the negative opinion being of slightly more 
probative value.  This case amounts to an attempt to connect 
a manifestation of back pain in service without an underlying 
cause to degenerative disc disease first shown as a clear-cut 
clinical entity at some later date.  When all of the evidence 
is assembled, there were no findings in service relative to 
disc disease and an approximately 7-8-year gap between the 
last inservice records (which indicated the mechanical low 
back pain was resolving) and the onset of back pain that 
resulted in a diagnosis of degenerative disc disease.  The 
more probative evidence established that post-service 
degenerative disc disease was not related to any inservice 
event or diagnosis, therefore we find that the preponderance 
of the evidence is against the claim.


ORDER

Service connection for residuals of a back injury to include 
mechanical back pain and degenerative disc disease of the 
lumbosacral spine is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

